Citation Nr: 1717442	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-35 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to higher ratings for posttraumatic stress disorder (PTSD), rated 30 percent prior to March 17, 2003, 100 percent from March 17, 2003, to May 31, 2003, and 50 percent from June 1, 2003, to February 8, 2013.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to June 2, 2010.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971.

These claims come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2009 rating decisions of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2010 and January 2014, the Veteran testified at the RO in support of these claims, first before a Decision Review Officer, then before the undersigned Veterans Law Judge.  In September 2014, the Board remanded these claims to the RO.  At the time, the appeal included the issue of entitlement to an initial rating in excess of 40 percent for bilateral hearing loss.  In a November 2014 written statement, the Veteran withdrew that claim.  


REMAND

The Veteran seeks higher initial ratings for PTSD, including ratings in excess of 30 percent from June 29, 2001 to March 16, 2003, and in excess of 50 percent from June 1, 2003 to February 8, 2013.  He also seeks TDIU prior to June 2, 2010.  He claims that his PTSD should be rated 70 to 100 percent disabling and that the TDIU should be assigned an effective date of February 2000, when he states he became unemployable due to service-connected disabilities.  The RO denied the latter claim on the basis that, prior to June 2, 2010, the Veteran's service-connected disabilities did not meet the percentage requirements of 38 C.F.R. § 4.16 and there was no evidence of record justifying referral of the claim for extraschedular consideration.  

During the course of this appeal, the RO provided the Veteran VA PTSD examinations, but the reports of those examinations are incomplete to decide these claims.  With regard to the severity of PTSD, the reports differ significantly from VA treatment records dated during the same time period.  Those VA records, dated from June 2001 to March 2003, suggest that as early as 2000 the Veteran was experiencing certain mental health symptoms suggestive of a 100 percent disabling according to the rating schedule.  Effective from February 2000, the Social Security Administration (SSA) found the Veteran totally and permanently disabled, primarily and secondarily due to psychiatric diagnoses.  In February 2013, a private psychologist noted that the Veteran had not been working for 15 years and found him totally disabled secondary to PTSD.  That private psychologist did not specify that the Veteran had been experiencing that level of disability during the entire 15 years.  That is a question that needs to be answered after considering all pertinent evidence of record, not just VA examination reports.  

Accordingly, these claims are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of PTSD for opinions on the severity of PTSD, from June 29, 2001, to March 16, 2003, and from June 1, 2003 to February 8, 2013, and the effect of service-connected disabilities on employability, prior to June 2, 2010.  The examiner should elicit a full history of symptoms from the Veteran.  The examiner should review all pertinent evidence of record, to include all treatment records and letters from J.T.R, Ph.D. (with entries dated from June 2001 to March 2003); information from SSA (dated December 2006 and January 2009); the February 2013 report from W.C., Clinical Psychologist (dated February 2013); and the report of a VA examination conducted in July 2015.  The examiner should acknowledge treatment records dated from 2000, the information SSA provided, and W.C.'s statement that the Veteran had not been working for 15 years, for what, in 2015, was found to be totally disabling PTSD.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities made him unable to secure or follow a substantially gainful occupation prior to June 2, 2010.  If the Veteran was capable of work prior to June 2, 2010, the examiner should state what type of work and what accommodations would have been necessary due to the service-connected disabilities.  The examiner should provide a rationale for all opinions expressed. 

2.  Readjudicate the claims and consider whether the claim for higher initial ratings for PTSD should be referred for consideration of the assignment of extraschedular ratings.  38 C.F.R. § 3.321(b) (2016).  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

